                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION

 DOUGLAS D. HENSON, JR.                                                              PLAINTIFF

 v.                                    Civil No. 6:19-CV-06027

 BELINDA COSGROVE                                                                DEFENDANTS
 (Captain, Garland County Detention Facility),
 ELROD (Chief Deputy),
 DEPUTY HADLEY (Sergeant, GCDF),
 DEPUTY DAVIS (Chaplain, GCDF),
 OFFICER BROWN (Chaplain, GCDF),
 MIKE MCCORMICK (Sheriff),
 J. LAWRENCE (Sheriff),
 LORRIE BOWMAN (LPN, GCDF),
 FORD (Sergeant), ANSLEY (Lieutenant),
 EMERY (Classification Officer) and
 ISOLATION OFFICER MONTGOMERY
 (Perry County Sheriff)

                                             ORDER

       This is a civil rights action filed by the Plaintiff pursuant to 42 U.S.C. § 1983. Plaintiff

proceeds pro se and in forma pauperis.

       At the beginning of his Complaint Plaintiff identifies the Defendants as employees of the

Garland County Detention Facility. In his second claim, however, Plaintiff alleges he was

transferred to a Perry County facility, where he was denied medical care by Defendant

Montgomery. (ECF No. 1, p. 5). As Perry County is in the Eastern District of Arkansas, the Clerk

is directed to take the following actions:

           •   Sever Defendant Montgomery from this case;

           •   Open a separate case in which Defendant Montgomery is the sole Defendant using

               a copy of the Complaint in this case;




                                                 1
   •   Once opened, that case should be immediately transferred to the Eastern District

       of Arkansas, Richard Sheppard Arnold United States Courthouse, 600 West Capitol

       Avenue, Little Rock, Arkansas, pursuant to the provisions of 28 U.S.C. § 1406(a).

IT IS SO ORDERED this 9th day of May 2019.

                                           /s/   Mark E. Ford
                                           HON. MARK E. FORD
                                           UNITED STATES MAGISTRATE JUDGE




                                       2
